Citation Nr: 0100671	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  94-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 
20 percent for degenerative disc and joint disease of the 
cervical spine prior to May 8, 1997.

2.  Entitlement to an increased evaluation in excess of 
40 percent for degenerative disc and joint disease of the 
cervical spine from May 8 1997, to March 31, 1998.

3.  Entitlement to an increased evaluation in excess of 
40 percent for degenerative disc and joint disease of the 
cervical spine from July 1, 1998.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1959 to May 
1962, from October 1984 to March 1985, and from August 1985 
to August 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1992 rating decision of the San 
Francisco, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted an increased evaluation 
to 20 percent for degenerative disc and joint disease of the 
cervical spine, effective December 16, 1991.

The veteran relocated and jurisdiction of her claim was 
assumed by the RO in Oakland, California.

In October 1998, the RO granted a 40 percent evaluation for 
degenerative disc and joint disease of the cervical spine, 
effective from May 8, 1997, and from July 1, 1998.

The Board notes that in a May 1999 rating decision, the RO 
granted service connection for gastritis and assigned a 
10 percent evaluation, effective January 26, 1999, and denied 
service connection for hypertension, as secondary to her 
service-connected degenerative disc and joint disease of the 
cervical spine.  The veteran was notified of the 
determinations and did not appeal either of these claims.  
Thus, they are not part of the current appellate review.


FINDINGS OF FACT

1.  Prior to May 8, 1997, degenerative disc and joint disease 
of the cervical spine was productive of no more than moderate 
limitation of motion or moderate intervertebral disc 
syndrome.

2.  An increase in the service-connected degenerative disc 
and joint disease of the cervical spine was factually 
ascertainable on May 8, 1997.

3.  Between May 8, 1997, and March 31, 1998, degenerative 
disc and joint disease of the cervical spine was manifested 
by no more than severe intervertebral disc syndrome.

4.  From July 1, 1998, degenerative disc and joint disease of 
the cervical spine has been manifested by no more than severe 
intervertebral disc syndrome.


CONCLUSION OF LAW

1.  Prior to May 8, 1997, the criteria for an evaluation in 
excess of 20 percent for degenerative disc and joint disease 
of the cervical spine were not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5290, 5293 (2000).

2.  Between May 8, 1997, and March 31, 1998, the criteria for 
an evaluation in excess of 40 percent for degenerative disc 
and joint disease of the cervical spine were not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (2000).

3.  From July 1, 1998 to the present, the criteria for an 
evaluation in excess of 40 percent for degenerative disc and 
joint disease of the cervical spine have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A March 1990 VA examination report shows the veteran 
complained of chronic neck pain.  She stated that her neck 
pain had originated in 1984, at which time she developed pain 
in the left side of her neck.  She indicated that 
subsequently, she sought treatment and was given medication.  
According to the veteran, she also underwent physical 
therapy, and the pain eventually resolved.  The veteran 
reported that in 1987, the pain recurred on the right side of 
her neck, and certain movements caused radiation down her 
right arm.  The examiner noted that recent x-rays of the 
veteran's cervical spine showed degenerative joint disease.  
Following the physical examination and a review of the x-
rays, the examiner diagnosed the veteran with cervical 
degenerative joint disease.  The examiner stated that in his 
opinion, it was possible that the veteran's cervical 
degenerative joint disease was the cause of her symptoms of 
neck pain and numbness; however, he noted that a 1988 
neurologic examination had been reported to be unremarkable, 
and that the neurologist was unable to enter a diagnosis.   

In an August 1990 rating decision, the RO granted service 
connection for degenerative joint disease of the cervical 
spine and assigned a noncompensable evaluation, effective 
January 23, 1990.  At that time, the RO primarily based its 
decision on the veteran's service medical records and the 
March 1990 VA examination report.  The RO stated that 
according to the veteran's service medical records, in 
January 1985, she had been evaluated because of possible 
radiculopathy, and that x-rays taken at that time were 
interpreted as showing disc space narrowing at C5-C6.  The 
records further showed that in 1986, the veteran was 
diagnosed with degenerative joint disease of the cervical 
spine.  Thus, in light of the above and the veteran's March 
1990 diagnosis of cervical degenerative joint disease, the RO 
concluded that service connection was warranted for the 
veteran's degenerative joint disease of the cervical spine.

The veteran appealed the assignment of a noncompensable 
evaluation.

In an April 1991 decision, the Board denied the veteran's 
claim of entitlement to a compensable evaluation for 
degenerative joint disease of the cervical spine.  At that 
time, the Board concluded that the veteran's degenerative 
joint disease of the cervical spine was manifested by 
complaints of pain and numbness, without limitation of 
motion.  

In a VA Form 21-4138, Statement in Support of Claim, received 
on December 16, 1991, the veteran requested that her service- 
connected degenerative joint disease of the cervical spine be 
re-evaluated for a higher rating.

A December 1991 VA outpatient treatment report shows the 
veteran complained of neck pain radiating down to her 
shoulders and arms and hands.  She stated she had numbness in 
both hands.  The examiner entered a diagnosis of chronic 
pain.

A separate December 1991 VA outpatient treatment report shows 
the veteran reported global right-sided hemihypesthesia with 
onset of global left-sided hemiesthesia two months prior with 
increasing fatigue.  She noted that her initial symptoms 
began in December 1984.  Physical examination revealed the 
neck had full range of motion.  The examiner stated that 
although the veteran had reported that these symptoms had 
been constant for the past eight years, she had been 
evaluated numerous times by several physicians with 
unremarkable findings.  He noted that radiographic findings 
of the cervical degenerative process may explain her sensory 
disturbances.  The examiner stated that due the lack of 
remarkable findings, the "vague" complaints by the veteran, 
and the veteran's frequent visits to the emergency room and 
clinic, he felt that such suggested a somatization disorder.

A January 1992 VA examination report shows the veteran 
reported that at present, she had pain in her neck, which 
occasionally affected her shoulders.  She indicated that she 
would occasionally drop things from her right hand.  
According to the veteran, at times, she had a tingling or 
pain in her arms.  The veteran reported that occasionally, 
she lost her balance when her neck was sore.  She noted that 
she took ibuprofen which helped her symptoms.  

The physical examination of the neck revealed some tenderness 
and spasm of the right paracervical muscles.  The tenderness 
tended to radiate down into the trapezius.  Flexion was 
approximately 60 degrees, extension was from 5-10 degrees, 
and lateral rotation was close to 90 degrees, with pain 
referred down the right side.  Lateral flexion was 
approximately 15 to 20 degrees on both sides, with pain 
referred to the right.  Range of motion of the shoulders was 
full, and handgrip was strong and symmetrical on two out of 
three occasions.  Upper arm strength was good, and sensation 
to light touch was intact on both sides.  The assessment was 
of degenerative disc disease of the cervical spine, with 
cervical spondylosis.

An x-ray of the cervical spine taken at that time revealed 
that the 5th cervical interspace was severely narrowed, with 
posterolateral spur formation, which compromised the cervical 
foramina, bilaterally.  The VA radiologist stated that since 
the prior study, dated in December 1989, the 4th and 6th 
interspaces had become slightly diminished.  There were no 
compression deformities, and there was no evidence of bone 
destruction.  The conclusion was that disc degeneration and 
cervical spondylosis had increased since December 1989.  

In a June 1992 rating decision, the RO reclassified the 
service-connected disability as degenerative disc and joint 
disease of the cervical spine and granted a 20 percent 
evaluation, effective December 16, 1991.

A March 1993 VA neurologic examination report shows the 
veteran complained of neck pain since 1984.  She stated that 
she had pain in both sides of her neck, with radiation to her 
shoulders.  The veteran indicated that she had tenderness to 
the touch, bilaterally, and radiation of symptoms to the 
right shoulder, right elbow, and right wrist.  She noted that 
she also had numbness and tingling in her right hand 
involving all of her fingers, and left shoulder and elbow 
pain which radiated down to her forearm and hand.  The 
veteran stated she had numbness and tingling in her fingers 
on the left hand.  She indicated that at present, she had 
pain, aches, redness, swelling, stiffness, feelings of 
deformity, buckling, numbness, weakness, tingling, and heat 
involving the right and left sides of her neck and the right 
side of her face.  The veteran stated her symptoms radiated 
to both shoulders, upper arms, elbows, wrists, and hands.  
She reported that she was currently working as a receptionist 
typist at the VA.  

Physical examination revealed reflexes were 1+ throughout, 
and there were no Babinski responses.  There were no absent 
reflexes.  The examiner stated that sensory examination 
demonstrated subjective difference, but not in an anatomical 
distribution.  There was no dermatome loss, and Romberg test 
was normal.  Cerebellar testing showed no ataxia, and there 
was no abnormality.  The examiner stated that in his opinion, 
the veteran had degenerative cervical spine disease, with 
spondylosis, which appeared progressive clinically.  However, 
he noted that there were no focal findings on neurological 
examination to suggest a spinal cord abnormality or nerve 
root compression.  The examiner stated that although the 
veteran had paresthesias in her hands, that it did not appear 
to be typical of entrapment neuropathy.  Furthermore, he 
stated her prior electrodiagnostic studies, when she was 
having symptoms in 1987, did not confirm an entrapment 
neuropathy, such as a carpal tunnel syndrome.  The examiner 
added there appeared to be musculoskeletal neck pain without 
any neurological deficits.  

A March 1993 VA orthopedic examination report shows the 
veteran reported she had neck pain, which ranked four to five 
on an ascending scale of 10.  She indicated that she had 
occasional pain down her left arm, which had been constant 
for the last three weeks.  The veteran noted that she was 
unable to maintain a grip with her left hand, and that she 
dropped cups and other objects.  She noted that she took 
ibuprofen twice a day.  

Physical examination revealed tenderness in the posterior 
neck area.  Range of motion of the cervical spine revealed 
flexion to 50 degrees, extension to 65 degrees, lateral 
bending to 45 degrees, bilaterally, and rotation to 70 
degrees, bilaterally.  The examiner noted the veteran 
complained of pain down her right or left arm, depending on 
the rotation of the neck.  Sensation was intact.  The 
diagnosis was cervical degenerative disc disease, with left 
arm radiculopathy.  

A December 1993 magnetic resonance imaging (MRI) of the 
veteran's cervical spine showed severe spinal stenosis at the 
C5-C6 levels, and to an even greater extent at the C6-C7 
levels.  It was also possible that localized ossification of 
the posterior longitudinal ligament was present along the 
dorsal border of C6.  

A December 1993 VA neurological examination report shows the 
veteran reported chronic neck pain, "vague" complaints of 
numbness, flagging strength, difficulty with handwriting, and 
dropping of objects.  She reported she had undergone physical 
therapy for her neck and had been instructed in both range of 
motion and strengthening exercises.  

Physical examination revealed that there was increased 
muscular tone in the cervical paraspinous regions and 
limitation of flexion/extension in the cervical spine.  
Strength was full in all muscle groups of the upper 
extremities, bilaterally.  Sensation was preserved in all 
dermatomes of the upper extremities, bilaterally.  Reflexes 
were 2+ symmetrical throughout the upper extremities, 
bilaterally.  Tinel's was negative at the wrists, 
bilaterally.  The impression was of musculoskeletal symptoms 
in the neck without evidence of cervical radiculopathy.  The 
examiner noted that there was no evidence of any cervical 
myelopathy, and that it was possible that there was evidence 
of carpal tunnel syndrome.  

In December 1993, the veteran underwent sensory nerve 
conduction studies, motor nerve conduction studies, and an 
electromyograph (EMG).  The tests were interpreted as showing 
normal sensory and motor nerve conduction studies in the 
upper extremities.  There was no evidence of peripheral 
polyneuropathy, and there was no definite evidence of focal 
neuropathy.  However, the examiner noted that the right 
median sensory responses were considerably slower than the 
left median sensory responses, as well as slower than the 
right ulnar sensory response.  He stated it was possible that 
the above results reflected a mild degree of compression of 
the median nerve at the wrist, though the findings did not 
allow a definite diagnosis of carpal tunnel syndrome.  The 
EMG results of the upper extremities was normal.  The 
examiner stated he did not find any electrodiagnostic 
evidence of cervical radiculopathy.

A June 1994 VA outpatient treatment report shows the veteran 
complained of pain in her right hand "for years" when doing 
intermittent typing, writing, grasping, and making a fist.  
She stated she had tingling and numbness, but noted that the 
symptoms had improved with rest.  The examiner stated there 
was no edema or swelling in the right hand.  Examination of 
the neck revealed no tenderness, no muscular spasm, and full 
range of motion.  The examiner noted the veteran complained 
of pain during range of motion.

An August 1994 VA outpatient treatment report shows the 
veteran reported she wanted an upgrade in her disability 
evaluation.  She stated she had constant pain in her neck and 
hands.  The examiner stated there was no obvious swelling, 
erythema, or deformities.  He stated the veteran was 
subjectively tender to palpation over the localized areas.  
The diagnosis was multiple musculoskeletal joint pain 
secondary to degenerative joint disease.  In November 1994, 
the veteran had the same complaints.  

In an April 1995 letter from a VA physician, she states that 
although the veteran has disc disease in her neck, she felt 
that the veteran's complaints were more consistent with 
fibromyalgia.

An April 1996 VA examination report shows the veteran 
reported she had daily neck pain, stiffness, and intermittent 
radiation of pain down her bilateral arms.  She further noted 
that she had an occasional right facial numbness and 
periorbital numbness.  According to the veteran, at times, 
her hands dropped objects.  

Physical examination revealed her cervical spine was 
nontender.  Anterior flexion was to 40 degrees, lateral 
flexion was to 40 degrees, and extension was to 10 degrees.  
Upper extremity strength was 5/5+.  The assessment was 
degenerative joint and disc disease of the cervical spine, 
which were noted to be increasing in symptoms.

In a July 1996 statement from a VA physical therapist, he 
stated he had been providing physical therapy treatments to 
the veteran since June 1996 for her cervical pain condition.  
He indicated that the veteran had made progress from her 
twice-a-week cervical traction treatments and would be 
concluding her active treatments shortly.  The physical 
therapist stated he would continue to monitor the veteran's 
progress on a regular basis.  

A July 1996 VA x-ray report of the cervical spine shows 
further progression of C4-C5, C5-C6, and C6-C7 interspace 
narrowing, with associated anterior, posterior, and bilateral 
neural foraminal osteophytes.  It was also noted that there 
was soft tissue calcification projected over soft tissues to 
the right of the upper cervical spine, which was compatible 
with carotid artery calcification.  The impression was of 
slight further progression of the degenerative osteoarthritic 
cervical spine changes since the previous study in January 
1992.  

A May 6, 1997, VA outpatient treatment report shows the 
veteran reported multiple joint aches in the hands and 
shoulders.  The examiner noted that she had a diagnosis of 
degenerative joint disease in the cervical spine.  He stated 
the veteran had full range of motion in the neck, shoulders, 
and hands.  The examiner stated that strength was 5/5 
bilaterally.  The assessment was osteoarthritis with good 
range of motion and good strength.

A May 8, 1997, VA examination report shows the veteran 
complained of chronic neck pain.  Physical examination showed 
there was mild tenderness at C7.  Forward flexion was to 30 
degrees and extension was to 50 degrees.  The examiner noted 
that flexion and extension were both decreased by 50 percent 
with repeated flexion and extension, secondary to pain.  
Following the physical examination and a review of the 
December 1993 MRI and May 1997 x-rays, the examiner diagnosed 
the veteran with cervical degenerative disc disease and 
cervical spinal stenosis.  The examiner noted that the 
veteran's neck pain was the result of the above diagnoses, 
and not fibromyalgia.  He stated the veteran had increased 
pain and decreased range of motion involving her neck, with 
mild exertion.  The examiner noted that there was no evidence 
of cervical radiculopathy or decreased strengthening in the 
upper extremities.  

A June 1997 VA outpatient treatment report shows the examiner 
reported that the veteran had a history of chronic fatigue 
syndrome.  He stated she had full range of motion in all 
joints and diagnosis osteoarthritis with good range of 
motion.

An October 1997 VA outpatient treatment report shows the 
veteran reported neck tenderness.  The examiner stated she 
had full range of motion in the shoulders and neck.  Muscle 
strength testing was 5/5 bilaterally.  The assessment was 
degenerative disc disease.

A December 1997 MRI of the cervical spine revealed an 
increase in the C6-C7 disc herniation since 1993, with a 
moderate broad-based herniation at that time compared to a 
focal left sided herniation on the 1993 study.  The 
radiologist stated the herniation was associated with 
cervical spondylosis and was causing a moderate to marked 
degree of spinal stenosis at that level.  He noted that there 
was moderate broad-based protrusion of the C5-C6 disc with 
cervical spondylosis.  He added that there was increased 
cervical spondylosis on the right side compared to 1993, 
which he stated was causing a moderate degree of spinal 
stenosis.  There was no significant change in the mild 
diffuse bulging of the C4-C5 disc or the mild focal 
herniation of the C3-C4 disc since 1993.  There was some 
minimal left paracentral ossification noted at C6, which he 
stated had been stable since 1993.  There was no significant 
ossification of the posterior longitudinal ligament at any 
other levels.  

A December 1997 examination report shows that following a 
physical examination and a review of the veteran's recent 
MRI, the examiner diagnosed the veteran with neck discomfort, 
with diffuse body dysesthesia, most likely due to cervical 
spinal stenosis, and possible element of spondyloarthropathy, 
with secondary fibromyalgia.  

An April 1998 VA hospitalization summary report shows the 
veteran underwent a C5-6 and C6-7 anterior cervical 
discectomy.  At that time, it was noted that the veteran had 
had a history of neck and right arm pain.  The examiner 
stated that imaging studies showed a tight stenosis at C5-C6 
and C6-C7, especially on the right side, which did not 
respond to conservative treatment.  Following the operation, 
the veteran was diagnosed with C5-C6 and C6-C7 herniated 
nucleus pulposus, with canal stenosis.  

In an April 1998 rating decision, the RO granted a temporary 
total rating under 38 C.F.R. § 4.30 (2000) from April 1, 1998 
to June 1, 1998.  Thereafter, the RO assigned a 20 percent 
evaluation.

A May 1998 VA x-ray report of the cervical spine shows an 
impression of status post anterior fusion of C5-C6 and C6-C7 
with incorporation of bone graft.  The radiologist stated 
that the bone graft remained normal, and there was no sign of 
instability.

A July 1998 VA neurological examination report shows the 
veteran reported that she had recently had surgery for her 
cervical spine disorder.  She noted that after the surgery, 
she had been better for a few days, but that the neck pain 
eventually returned.  She noted that her right arm numbness 
had also returned, and that it was worse than before the 
surgery.  The veteran noted that at present, she had numbness 
in her entire right arm with tingling.  According to the 
veteran, she was able to work, but was in constant pain.  

Physical examination revealed that the veteran had normal 
strength in both upper extremities.  There was decreased 
sensation in the entire right arm.  The diagnosis was of 
cervical degenerative disc disease with cervical spondylosis, 
and right upper extremity cervical radiculopathy.  The 
examiner stated that the veteran was status post C5-6 and C6-
7 discectomy and fusion, and was currently with persistent 
neck and right arm pain and tingling in the right arm.  He 
added that the examination was remarkable for decreased right 
brachioradialis reflex and decreased sensation in the right 
upper extremity. 

A July 1998 VA orthopedic examination report shows that range 
of motion of the veteran's cervical spine revealed flexion to 
20 degrees, with severe pain, extension to 30 degrees, 
rotation to the right to 60 degrees, with severe pain, and 
rotation to the left to 35 degrees, with severe pain.  There 
was no evidence of muscle tenderness or spasm.  The diagnosis 
was of cervical degenerative disc disease, with residuals in 
the right upper extremity, and radiculopathy.  The examiner 
stated that the veteran's pain was worse than before her 
surgery.  

A separate July 1998 VA orthopedic examination report shows 
the veteran reported that after the April 1998 surgery, she 
initially had no arm pain.  She indicated, however, that 
eventually, the right arm pain returned.  The veteran stated 
her left arm pain had resolved following the surgery.  She 
noted that she also developed continued neck pain.  The 
veteran stated that she returned to work approximately two 
months after the surgery and that at present, she had chronic 
neck and right arm pain.  She indicated that she had a 
tingling sensation of her thumb, index and middle fingers, 
and pain in her ring and little fingers.  She also reported 
pain in her right elbow.  

Physical examination showed the veteran's neck showed no 
tenderness and the axial compression test was negative.  
Range of motion revealed flexion to 50 degrees, extension to 
60 degrees, lateral bending to 40 degrees, bilaterally, and 
rotation to 50 degrees, bilaterally.  Sensation was intact in 
the upper extremities on the left side, and the veteran 
complained of tingling on the right side.  The examiner 
stated the veteran's right hand had a positive Tinel's at the 
carpal tunnel and cubital tunnel, and a positive Phalen's on 
the right at 30 seconds.  Motor examination was grossly 
intact.  The diagnoses included status post anterior cervical 
fusion of C5-C6 and C6-C7, with right iliac crest bone graft, 
right carpal tunnel syndrome, and right medial epicondylitis, 
with tendonitis.  The examiner stated that the veteran had 
signs of carpal tunnel syndrome, with a positive Tinel's and 
a positive Phalen's test.  He also indicated that the veteran 
was also tender over the medial epicondyle, with weakness on 
flexion of the wrist.  The examiner noted that the right 
medial epicondylitis and right carpal tunnel syndrome were 
not related to the anterior cervical fusion, but were 
possibly causing nerve-type symptoms in her right upper 
extremity.  He further noted that the veteran had chronic 
neck pain which was possibly permanent.  

An August 1998 VA x-ray report of the cervical spine shows 
that there was no change since the x-rays taken in May 1998.

In an October 1998 rating decision, the RO granted a 
40 percent evaluation for the degenerative disc and joint 
disease of the cervical spine, effective May 8, 1997, and 
effective from July 1, 1998.  

A November 1998 VA outpatient treatment report shows the 
veteran reported pain in her right shoulder and elbow.  The 
examiner stated that the veteran had full range of motion in 
all extremities and the cervical spine.  Muscular strength 
was 5+ in all extremities.  The examiner noted there was a 
decrease in sensation to light touch along C7-T1.  The 
examiner entered a diagnosis of cervical disc disease status 
post discectomy/fusion.  He stated the veteran still had pain 
but good range of motion.

II.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under Diagnostic Code 5003, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000). 

Under Diagnostic Code 5290, slight limitation of motion of 
the cervical spine warrants a 10 percent evaluation, moderate 
limitation of motion warrants a 20 percent evaluation, and 
severe limitation of motion warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2000).

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
veteran's case.  VA has made efforts to obtain the evidence 
that the veteran has alleged would assist in her claim.  The 
Board is aware that the veteran has not alleged that she has 
received any private medical treatment-only VA treatment and 
treatment at Tripler Army Medical Center, which records have 
been associated with the claims file.  The veteran has not 
alleged that there any additional medical records related to 
her service-connected disability that VA has not already 
obtained.  

Additionally, the RO has had the veteran undergo VA 
examinations related to her service-connected disability.  
The Board finds that all facts have been developed to the 
extent possible.

IV.  Analysis

The Board notes that the veteran's service-connected 
degenerative disc and joint disease of the cervical spine has 
had the following evaluations during the appeal period:

From December 16, 1991				  
20%
From May 8, 1997, to March 31, 1998		  
40%
From April 1, 1998, to June 30, 1998	
	100%
From July 1, 1998, to present			  
40%

The assignment of the 100 percent evaluation under 38 C.F.R. 
§ 4.30 shown above is not on appeal and will not be addressed 
the decision.  Additionally, the Board notes that it has 
considered evaluating the veteran's service-connected 
degenerative disc and joint disease of the cervical spine 
separately under Diagnostic Codes 5290 and 5293; however, 
separate evaluations under these Diagnostic Codes cannot be 
accomplished.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

A.  Evaluation in excess of 20 percent prior to May 8, 1997

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent prior to May 8, 1997.  
In December 1991, an outpatient treatment report shows the 
veteran had full range of motion of the neck.  In January 
1992, the veteran reported she would occasionally drop things 
from her right hand.  The examiner stated that her handgrip 
was strong and symmetrical on two out of three occasions.  
Her upper arm strength was reported to be good and sensation 
was intact.  The examiner stated her range of motion of the 
cervical spine was 60 degrees flexion, 5 to 10 degrees 
extension, and 90 degrees lateral rotation.  X-rays taken at 
that time revealed disc degeneration and cervical 
spondylosis.

In March 1993, the veteran reported pain in both sides of her 
neck with radiation to her shoulders.  The examiner stated 
there were no absent reflexes, and that sensory examination 
demonstrated subjective difference, but not in an anatomical 
distribution.  He determined there were no focal findings on 
neurological examination and that the veteran had 
musculoskeletal pain without any neurological deficits.  An 
orthopedic examiner stated the veteran had tenderness in the 
posterior neck area.  Range of motion of the cervical spine 
revealed 50 degrees flexion, 65 degrees extension, 45 degrees 
lateral bending, bilaterally, and 70 degrees rotation, 
bilaterally.  Sensation was noted to be intact.

In December 1993, an MRI showed severe spinal stenosis at the 
C5-C6 levels and to an even greater extent at C6-C7 levels.  
A physical examination revealed limitation of flexion and 
extension in the cervical spine.  Strength was full and 
sensation was intact in all muscle groups of the upper 
extremities, bilaterally.  The examiner determined the 
veteran had no evidence of cervical radiculopathy.  Sensory 
studies conducted in December 1993 established no evidence of 
peripheral polyneuropathy, and no definite evidence of focal 
neuropathy.  The examiner noted that there was a mild degree 
of compression at the median nerve at the left wrist.  EMG 
results were negative.

In June 1994, an examination of the neck revealed no 
tenderness, no muscular spasm, and full range of motion.  In 
August 1994, the examiner stated that the veteran was 
subjectively tender to palpation over the localized area.  In 
April 1996, the veteran's cervical spine was not tender.  
Range of motion of the cervical spine was 40 degrees flexion 
and 10 degrees extension.  The examiner stated that upper 
extremity strength was 5/5+.  In July 1996, the VA physical 
therapist noted that the veteran had made progress in 
relation to her cervical spine condition.  A July 1996 x-ray 
report of the cervical spine showed further progression of 
the degenerative osteoarthritic cervical spine changes 
compared to x-rays taken in January 1992.

A May 6, 1997, VA outpatient treatment report shows the 
veteran had full range of motion of the neck, shoulders, and 
hands.  Strength was 5/5 bilaterally.  The examiner stated 
the veteran had good range of motion and good strength.

The Board finds the above-described symptoms are indicative 
of no more than either moderate limitation of motion or 
moderate intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290, 5293.  The veteran's 
limitation of motion has been full on numerous occasions, but 
has been limited on other occasions, but to no more than a 
moderate degree.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  
Additionally, she had complained of numbness and tingling in 
her hands.  The evidence has not been consistent as to 
whether or not she had radiculopathy, but regardless, when 
she has been reported to have radiculopathy, the 
symptomatology has not been any more than moderately 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.

The Board must now consider whether the next higher 
evaluations are warranted under the applicable Diagnostic 
Codes.  An evaluation in excess of 20 percent is not 
warranted under either Diagnostic Code 5290 or 5293.  The 
veteran's limitation of motion of the cervical spine has not 
been shown to be severe prior to May 8, 1997.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  The Board is aware that a 
July 1996 x-ray of the cervical spine showed further 
progression of cervical space narrowing; however, such 
finding does not establish a basis for an evaluation in 
excess of 20 percent.  Even the symptoms that the veteran 
describes during her treatment do not establish a cervical 
spine disorder that is any more than moderate.  Her reflexes 
have been reported to be intact.  She has complained of 
numbness, but her numbness is intermittent, which would 
establish no more than a moderate intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See id. (discussing 38 C.F.R. §§ 4.40, 4.45).  The 
veteran has complained of pain, which is contemplated by the 
20 percent evaluation.  See 38 C.F.R. § 4.59 (2000).  The 
veteran has reported weakness, excess fatigability, and 
incoordination, however, the Board finds that such symptoms 
are contemplated by the 20 percent evaluation as well.  See 
38 C.F.R. §§ 4.40, 4.45 (2000).  The evidence, including the 
veteran's statements, does not establish the presence of less 
motion than normal, excess fatigability, weakness, or 
incoordination to an extent that would warrant an increased 
evaluation based upon her functional impairment.  At best, 
the functional impairment was no more than moderate prior to 
May 8, 1997.  Based on these findings, the veteran's 
degenerative disc and joint disease of the cervical spine is 
no more than moderately disabling and thus was no more than 
20 percent disabling prior to May 8, 1997.

The veteran is competent to report her symptoms.  To the 
extent that she initially asserted that her symptoms had 
worsened, she is correct, and the RO granted a 20 percent 
evaluation.  However, to the extent that she has asserted 
that the 20 percent evaluation is insufficient, the Board 
finds that the medical findings do not support her 
contentions.  It has been noted that many of her complaints 
have been subjective or are not demonstrable from a medical 
perspective.  Therefore, the Board has attached greater 
probative weight to the clinical findings of competent, 
professionals skilled in the evaluation of disabilities than 
the veteran's complaints in determining whether her 
disability warranted an increased evaluation.  To this 
extent, the preponderance of the evidence is against her 
claim, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

B.  Evaluation in excess of 40 percent from
May 8 1997, to March 31, 1998.

When the RO granted a 40 percent evaluation for degenerative 
disc and joint disease of the cervical spine, it granted an 
effective date of May 8, 1997, the date of a VA examination, 
which the RO stated was the date that an increase in the 
veteran's service-connected degenerative disc and joint 
disease of the cervical spine was factually ascertainable.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent from May 8 1997, to 
March 31, 1998.  On May 8, 1997, a VA examiner stated that 
the veteran's flexion and extension of the cervical spine 
were both decreased by 50 percent with repeated flexion and 
extension, secondary to pain.  He stated, however, that there 
was no evidence of cervical radiculopathy or decreased 
strengthening in the upper extremities.

In June 1997, the veteran had full range of motion in all 
joints, and the examiner entered a diagnosis of 
osteoarthritis with good range of motion.  In October 1997, 
the examiner stated the veteran had full range of motion in 
the shoulders and neck and that muscle strength was 5/5 
bilaterally.  A December 1997 MRI revealed an increase in the 
C6-C7 disc herniation since 1993 compared to a 1993 MRI.  
Additionally, there was increased cervical spondylosis on the 
right side and mild diffuse bulging of the C4-C5 disc.  In 
December 1997, an examiner diagnosed the veteran with neck 
discomfort with diffuse body dysesthesia based on a reading 
of the December 1997 MRI.

The Board finds that the evidence of record dated between May 
8, 1997, and March 31, 1998, establishes that the service-
connected degenerative disc and joint disease of the cervical 
spine was no more than 40 percent disabling.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

The Board must now consider whether an evaluation in excess 
of 40 percent is warranted under the applicable codes.  
Initially, the Board notes that the 40 percent evaluation is 
higher than the maximum evaluation allowed under Diagnostic 
Code 5290.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(maximum evaluation 30 percent).  Therefore, an evaluation in 
excess of 40 percent under that Diagnostic Code is not 
available.  See id.

Considering the veteran's service-connected disability under 
Diagnostic Code 5293, the Board finds that no more than a 
40 percent evaluation is warranted under that Diagnostic 
Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The May 
8, 1997, examiner report established she had severe 
limitation of motion; however, it did not establish that she 
had any more than severe intervertebral disc syndrome.  See 
id.  There was no evidence of demonstrable muscle spasm or 
the equivalent of an absent ankle jerk.  In fact, the 
examiner stated there was no evidence of cervical 
radiculopathy or decreased strengthening in the upper 
extremities.  Even accepting the veteran's complaints as 
true, the evidence during this period does not establish 
symptomatology indicative of pronounced intervertebral disc 
syndrome.  See id.

Additionally, the Board has specifically considered the 
guidance of DeLuca, 8 Vet. App. 202.  An increased evaluation 
may be based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See id. 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran has 
complained of pain, which is contemplated by the 40 percent 
evaluation.  See 38 C.F.R. § 4.59.  The veteran has reported 
weakness, excess fatigability, and incoordination, however, 
the Board finds that such symptoms are contemplated by the 
40 percent evaluation as well.  See 38 C.F.R. §§ 4.40, 4.45.  
In fact, it appears that the 40 percent evaluation was based 
upon the veteran's functional equivalent of a severe 
disability.  At the time if the May 1997 VA examination 
report, the examiner noted that her range of motion was 
deceased by 50 percent with repeated flexion and extension.  
Thus, the 40 percent evaluation was established.

The evidence, including the veteran's statements, does not 
establish the presence of less motion than normal, excess 
fatigability, weakness, or incoordination to an extent that 
would warrant an increased evaluation based upon her 
functional impairment.  At best, the functional impairment 
was no more than severe between May 8, 1997, to March 31, 
1998.  Based on these findings, the veteran's degenerative 
disc and joint disease of the cervical spine is no more than 
severely disabling during this period and thus was no more 
than 40 percent disabling between May 8, 1997, to March 31, 
1998.

The Board notes that it agrees with the RO in that the May 8, 
1997, VA examination report established a factually 
ascertainable date that the veteran's service-connected 
degenerative disc and joint disease of the cervical spine had 
worsened.  Prior to such date, the preponderance of the 
evidence established that the veteran's symptoms were no more 
than moderately disabling under degenerative disc and joint 
disease of the cervical spine 5290 and 5293.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290, 5293.

The veteran is competent to report her symptoms.  To the 
extent that she initially asserted that her symptoms had 
worsened, she is correct, and the RO granted a 40 percent 
evaluation, effective May 8, 1997.  However, to the extent 
that she has asserted that the 40 percent evaluation is 
insufficient, the Board finds that the medical findings do 
not support her contentions.  It has been noted that many of 
her complaints have been subjective or are not demonstrable 
from a medical perspective.  Therefore, the Board has 
attached greater probative weight to the clinical findings of 
competent, professionals skilled in the evaluation of 
disabilities than the veteran's complaints in determining 
whether her disability warranted an increased evaluation.  To 
this extent, the preponderance of the evidence is against her 
claim, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

C.  Evaluation in excess of 40 percent from July 1, 1998

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent from July 1, 1998.  In 
July 1998, the veteran complained of right arm numbness, 
stating that it was worse than prior to the surgery.  The 
examiner noted that there was decreased sensation in the 
entire right arm, but that she had normal strength in both 
upper extremities.  Her range of motion of the cervical spine 
revealed 20 degrees flexion with severe pain, 30 degrees 
extension, 60 degrees and 35 degrees of rotation to the right 
and left, respectively, with severe pain.  There was no 
evidence of muscle spasm or tenderness.  In a separate July 
1998 examination report, range of motion of the cervical 
spine revealed 50 degrees flexion, 60 degrees extension, 
40 degrees lateral bending, bilaterally, and 50 degrees 
rotation, bilaterally.  Motor examination was grossly intact.

In November 1998, the veteran was reported to have full range 
of motion in all extremities and in the cervical spine.  
Muscular strength was 5+ in all extremities.  There was 
decreased sensation to light touch along C7-T1.  The examiner 
noted that the veteran had pain, but that she had good range 
of motion.  The Board finds that the above-described evidence 
is indicative of no more than a severe disability related to 
the veteran's intervertebral disc syndrome and her 
limitation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 
5293.

The Board must now consider whether an evaluation in excess 
of 40 percent is warranted under the applicable codes.  As 
stated above, the veteran is at a higher evaluation than the 
maximum evaluation allowed under Diagnostic Code 5290.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5290.

Considering the veteran's service-connected disability under 
Diagnostic Code 5293, the Board finds that no more than a 
40 percent evaluation is warranted under that Diagnostic 
Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Although 
the examiner stated the veteran's pain was worse than it was 
prior to her April 1998 surgery, the Board does not find that 
such statement establishes that the next higher evaluation, 
here, 60 percent, is warranted.  The evidence does not 
establish that her service-connected degenerative disc and 
joint disease of the cervical spine has demonstrable muscle 
spasm.  In fact, in July 1998, the examiner stated there was 
no muscle spasm.  She does not have the equivalent of absent 
ankle jerk in her upper extremities.  Decreased sensation has 
been reported, but no medical professional has stated that 
there an absence of sensation or jerk in the upper 
extremities.  She has neurological findings appropriate to 
the site of the diseased disc, but she does not have "little 
intermittent relief."  The examination reports establish 
that she has "intermittent relief," which establishes a 
disability that is no more than 40 percent disabling.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Additionally, the Board has specifically considered the 
guidance of DeLuca, 8 Vet. App. 202.  An increased evaluation 
may be based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See id. 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran has 
complained of pain, which is contemplated by the 40 percent 
evaluation.  See 38 C.F.R. § 4.59.  The veteran has reported 
weakness, excess fatigability, and incoordination, however, 
the Board finds that such symptoms are contemplated by the 
40 percent evaluation as well.  See 38 C.F.R. §§ 4.40, 4.45.  
The evidence, including the veteran's statements, does not 
establish the presence of less motion than normal, excess 
fatigability, weakness, or incoordination to an extent that 
would warrant an increased evaluation based upon her 
functional impairment.  At best, the functional impairment 
has been no more than severe since July 1, 1998.  

The veteran is competent to report her symptoms.  To the 
extent that she initially asserted that her symptoms had 
worsened, she is correct, and the RO granted a 40 percent 
evaluation, effective May 8, 1997, and effective after the 
temporary total evaluation was terminated, which was on July 
1, 1998.  However, to the extent that she has asserted that 
the 40 percent evaluation is insufficient, the Board finds 
that the medical findings do not support her contentions.  It 
has been noted that many of her complaints have been 
subjective or are not demonstrable from a medical 
perspective.  Therefore, the Board has attached greater 
probative weight to the clinical findings of competent, 
professionals skilled in the evaluation of disabilities than 
the veteran's complaints in determining whether her 
disability warranted an increased evaluation.  To this 
extent, the preponderance of the evidence is against her 
claim, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

D.  Extraschedular consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2000).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected 
degenerative disc and joint disease of the cervical spine 
warrants an extraschedular evaluation.  However, the clinical 
presentation of the veteran's service-connected disability is 
neither unusual nor exceptional as to render impractical the 
application of the regular schedular standards.  See id.  The 
record, moreover, does not reflect frequent periods of 
hospitalization due to this disability or interference with 
employment to a greater degree that that contemplated by the 
regular schedular standards, which are based on average 
impairment of employment.

The Board notes that there is evidence in the claims file, 
which indicates the veteran was using a lot of sick leave 
because of her medical condition.  However, the evaluations 
assigned under the Rating Schedule contemplate considerable 
loss of working time from exacerbations of the disability.  
38 C.F.R. § 4.1 (2000).  The Board finds, accordingly, that 
the criteria for submission for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met as to any of the service-connected disabilities.  
See Bagwell v. Brown, 9 Vet. App. 157, 158-159 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an increased evaluation in excess of 
20 percent for degenerative disc and joint disease of the 
cervical spine prior to May 8, 1997, is denied.

Entitlement to an increased evaluation in excess of 
40 percent for degenerative disc and joint disease of the 
cervical spine from May 8 1997, to March 31, 1998, is denied.

Entitlement to an increased evaluation in excess of 
40 percent for degenerative disc and joint disease of the 
cervical spine from July 1, 1998, is denied.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals



 

